UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
MARY M. GIORDANO RUPPERT,           )
               Plaintiff,           )
         v.                         )
                                    )                Case No. 20-cv-3725 (CKK)
KILOLO KIJAKAZI,1                   )
Acting Commissioner of              )
the Social Security Administration, )
                                    )
               Defendant.           )
___________________________________ )

                                 MEMORANDUM OPINION
                                     (April 11, 2022)

       Pending before this Court are Plaintiff’s [15] Motion for Judgment of Reversal (Pl.’s Mot.)

and [15-1] Statement of Points and Authorities in support thereof (“Pl.’s Stmt.”); Defendant’s [16]

Contested Motion for Entry of Judgment with Remand (“Def.’s Mot.”) and Defendant’s [17]

Memorandum in support thereof (“Def.’s Mem.”); and Plaintiff’s [18] Reply in Opposition to

Defendant’s Motion for Remand (“Pl.’s Reply”).2 Plaintiff Mary Giordano Ruppert (“Plaintiff”

or “Ms. Ruppert”) was previously before this Court with a complaint based on the initial denial of

her claim for disability insurance benefits by Administrative Law Judge (“ALJ”) Andrew

Emerson. See generally Ruppert v. Berryhill, Civil Action No. 18-0148. This Court granted in

part and denied in part Plaintiff’s Motion for Judgment of Reversal in that prior case. See January



1
  Kilolo Kijakazi became Acting Commissioner of Social Security on July 9, 2021. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi is substituted for Andrew
Saul as Defendant.
2
  In issuing this Opinion and the accompanying Order, this Court has considered the parties’
motions as well as the entire Administrative Record in this case, ECF No. 11, and this Court’s
[19] Memorandum Opinion and [18] Order in Defendant’s prior case, Civil Action No. 18-0148.
When citing legal documents with reference to the Electronic Case Filing (“ECF”) number, this
Court refers to page numbers assigned by the ECF system.

                                                1
13, 2020 Order, ECF No. 18 (Civil Action No. 18-0148). The Court remanded the case to the

Commissioner of Social Security for reconsideration of the following issues: (1) calculation of

Plaintiff’s time off work; (2) whether Plaintiff met Listing 4.05 requirements; (3) evaluation of

evidence regarding Plaintiff’s daily activities and the severity, intensity, duration and frequency of

her disabling symptoms; (4) determination of Plaintiff’s Residual Functional Capacity (“RFC”) in

light of her limitations; and (5) evaluation of weight given to treating physicians. Id.3 The case

was thereafter assigned to the same ALJ, who again denied Plaintiff’s claim for disability insurance

benefits, and that denial is pending before this Court in the instant case.

       Plaintiff Mary M. Giordano Ruppert (“Plaintiff” or “Ms. Ruppert”) requests reversal of

that second decision by the Acting Commissioner of Social Security (“SS”) denying her disability

insurance benefits. Plaintiff alleges that the Administrative Law Judge acted:

       in violation of a direct order of this Court and multiple agency regulations and rulings,
       [when he] erroneously failed to apply Ms. Giordano Ruppert’s time off task. His additional
       reversible errors include multiple misstatements of material fact, failure to assess the
       frequency and duration of symptoms, erroneously requiring objective corroboration of
       subjective symptoms, and failure to accord, at least, substantial weight to treating physician
       opinions.

       Pl.’s Mot., ECF No. 15, at 1-2. Plaintiff requests that this Court “find her disabled and [ ]

remand the case to the agency for the award of benefits.” Pl.’s Mot., ECF No. 15, at 2.

       Defendant proffers no argument to address any of the points made in Plaintiff’s Motion but

instead, Defendant requests that this Court “enter a judgment that reverses the final decision of the

Commissioner and remands the case to the Commissioner for further administrative proceedings.”

Def.’s Mot., ECF No. 16, at 1. Defendant acknowledges that the ALJ failed to “calculate Plaintiff’s



3
 The Court upheld the ALJ’s Step 3 findings that Plaintiff’ impairments did not meet or equal
medically any of the listings; his articulation of findings regarding Listing 12.02; and any other
aspects of the ALJ’s decision that had not been challenged by the Plaintiff. Memorandum
Opinion, ECF No. 19 (Civil Action No. 19-0148), at 47.

                                                  2
time off work in accordance with this Court’s January 13, 2020 remand Order” and failed to

“evaluate Plaintiff’s daily activities” and further failed to “evaluate the severity of Plaintiff’s

mental health impairments using the correct “paragraph B” criteria.” Def.’s Mot., ECF No. 16, at

1-2.

       For the reasons set forth herein, the undersigned finds that Plaintiff’s arguments warrant

reversal of the ALJ’s decision and an award of benefits. Accordingly, the Court GRANTS

Plaintiff’s Motion for Judgment of Reversal, and DENIES Defendant’s Contested Motion for

Entry of Judgment with Remand, and REMANDS this matter to Social Security for calculation

and award of disability insurance benefits. A separate Order accompanies this Memorandum

Opinion.

       I. Background

       This Court incorporates by reference the lengthy background section set forth in its January

13, 2020 Memorandum Opinion, ECF No. 19 (Civil Action No. 19-0148), at 2-21, which details

the record evidence in this case. In that Opinion, this Court attempted to organize Plaintiff’s

voluminous medical records in chronological order, and the Court noted that Plaintiff’s treating

sources include: (1) Alan Weiss, M.D., internist; (2) Rhanni Herzfeld, M.D., neurologist; (3)

Jessica Clark, Ph.D., neuropsychologist; (4) Marilyn Kraus, M.D., neurologist; (5) Robert Jacobs,

O.D., neuro-optometrist at Developmental Optometry; (6) Maura Collins, speech language

pathologist; (7) Dennis Fitzgerald, M.D., otolaryngologist; (8) Elizabeth Kingsley, M.D.,

cardiologist; (9) Heather Carr, D.P.T., physical therapist; (10) Heechin Chae, M.D., neurologist;

and (11) Gregory O’Shanick, M.D., neuropsychiatrist and Medical Director at the Center for

Neurorehabilitation. See id. at 4 n.4. In her Motion for Reversal of Judgment in this case, Plaintiff

provides a summary history of her medical issues, with references to the Administrative Record in



                                                 3
this case. The Court will reiterate that summary history in part herein, interspersed with a few

relevant facts from its first opinion.

        Plaintiff Mary M. Giordano Ruppert was 44 years old on her disability onset date of

October 9, 2012. (AR 36.)4         Plaintiff was a systems engineer and executive at Booz Allen

Hamilton from July 1990 to October of 2012, with a one year break in 2000-2001, when she served

as a vice president of public relations in a public relations firm. ECF No. 19 (Civil Action No. 18-

0148), at 2. On March 10, 2014, Plaintiff filed an application for benefits under Title II of the Act,

alleging disability due to Postural Orthostatic Tachycardia Syndrome (“POTS”), post-concussive

syndrome, migraines, vestibular cognitive deficit, low blood pressure, diabetes insipidus, anxiety,

depression, neuropathy, and fibromyalgia. Id. Prior to an automobile accident in April 2012,

where Ms. Ruppert suffered a concussion, she had already been diagnosed with POTS,

fibromyalgia, and small fiber neuropathy, but she was working with accommodations, including

working at home one day a week and undergoing daily or near daily intravenous saline infusions—

sometimes administered at her office — via an implanted “port catheter,” in order to stabilize her

blood pressure. Id. at 2-3; see also AR 76, 330, 378, 421, 511, 516, 519. Plaintiff attempted to

return to work after the accident; however, by August 2012, her physicians recommended ceasing

work due to her worsening symptoms. ECF No. 19 (Civil Action No. 18-0148), at 3; see also AR

380. Ms. Ruppert continued to attempt to work, but after a head injury/possible second concussion

in October 2012, she ceased working in October of 2012. Id. at 3; see also AR 330, 378, 380, 434,

698-699, 716.




4
 The Court references the page numbers located at the bottom righthand corner of the
administrative record.


                                                  4
       Plaintiff testified that her post-concussive routine was to use the morning hours to get daily

tasks completed, AR 1609-1610, with rest every 10-60 minutes, AR 68, which totals

approximately three hours a day, which the vocational experts during both hearings opined to be

unacceptable in any workplace. AR 76, 1635-1636. Plaintiff’s brain injury resulted in symptoms

such as frequent brain fog, visual dysfunction, difficulty concentrating and remembering, AR

2989, 2991, vestibular dysfunction with tested, abnormal sway and pressure, AR 410, 412, 415-

418, 429-430, dizziness with nausea and vomiting, id., migraines, heightened sensitivity to light

and noise, and episodes of rage. AR 380, 388, 2983-2994.5

       The record indicates that Plaintiff was unable to remain on task mentally, with poor

attention, poor memory, and slow mental processing. AR 378, 384-385. For Plaintiff, reading or

using the computer for more than 15-20 minutes, bright or flickering lights, confused noise, or

fatigue and stress could trigger migraines, rage, or collapse. AR 324, 384-387. Plaintiff also

experienced plunging blood pressure when standing or walking, which resulted in sudden

weakness and collapses. AR 381, 429-430.

       Plaintiff participated in cognitive therapy, physical therapy, vestibular exercise, and

emotional therapy, AR 64, 422, as well as visual therapy and acupuncture. AR 749-864, 1548-

1549, 3448-3494. Plaintiff was encouraged by her doctors to engage in some exercise, AR 363,

379-380, 1616, and she tried to walk more than 20 minutes a day, with rests after each 20-25

minutes. AR 1628, 1630. Plaintiff’s ability to drive was limited to when she felt competent to do


       5
          In his first HOD, the ALJ acknowledged that “claimant has a history of post-concussive
syndrome, but [he found]it to be non-severe” based on certain diagnostic testing results and the
fact that Plaintiff returned to work for 6 months after her first concussion. AR 21. The ALJ denied
any diagnosis of “cognitive communications disorder,” although he indicated that he considered
“any difficulty communicating” in connection with Plaintiff’s other physical and mental
impairments. Id. The ALJ found Plaintiff’s history of migraines and her visual diagnoses to be
non-severe. Id.


                                                 5
so, and even then, she had to stop and rest, or have someone pick her up and collect her car. AR

1614. When she was able to travel, she was always exhausted and bedridden for at least a day

after arriving, AR 1627, 2316, and sometimes, she was unable to travel at all. AR 2987.

       In 2016, Plaintiff’s infusion port became infected, resulting in a serious blood infection,

AR 348, 359, 3017, 3054, 3155, 3164, 3185-3186, 3190-3191, and she had sepsis on several

occasions.   AR 3054, 3086, 3100.6        After that, Plaintiff’s saline infusions became more

complicated and less frequent as insertions were done by needle, and there were difficulties with

access and positioning and stabilizing the needle, and deterioration of her veins. AR 68, 1604,

1607-1609.

       Plaintiff’s application for disability benefits was denied initially and upon reconsideration.

Thereafter, Plaintiff requested an administrative hearing, and United States ALJ Andrew Emerson

held an administrative hearing and issued his Decision denying Plaintiff’s application. In both

Hearing Officer Determinations (“HODs”), AR 18-37 [first HOD] and AR 1563-1595 [second

HOD], the ALJ found that Plaintiff has the following severe impairments: degenerative disc

disease of the cervical spine; mitochondrial metabolic defect/Postural orthostatic hypotension

syndrome (POTS) with autonomic neuropathy, vestibular disorder, pseudobulbar affect, and

dysexecutive syndrome; diabetes insipidus/autoimmune disorder; status-post Bard Port catheter

implantation with Groshong catheter; depression; adjustment disorder; post-traumatic stress

disorder; and attention deficit disorder. AR 20, AR 1569 In his second HOD, the ALJ indicated

that Plaintiff had the RFC to perform “light work . . ., except she can [only] occasionally climb

ramps and stairs, balance, stop, kneel, crouch, and crawl [and] she can never climb ladders, ropes,




6
 The ALJ’s first HOD noted that the cellulitis at Plaintiff’s mediport site and her mediport
infection were “non-severe.” AR 21.

                                                 6
or scaffolds. AR 1573. She can frequently rotate, flex, and extend the neck and . . . reach overhead

bilaterally.” Id. Furthermore, Plaintiff must avoid “concentrated exposure to extreme cold and

extreme heat, wetness, excessive noise, and excessive vibration” and “moderate exposure to

hazardous moving machinery and unprotected heights.” Id. Moreover, she “can only perform

simple, routine, and repetitive tasks in a low-stress (defined as no strict production quotas and no

assembly line pace work) work environment with only occasional interaction with supervisors, co-

workers, and the general public. Id. Furthermore, “[c]hanges in work duties must be introduced

gradually.” Id. This was consistent with his finding in the first HOD. AR 24. Initially, the ALJ

concluded that Plaintiff could perform the requirements of light, unskilled work as a “merchandise

marker,” “router,” or “housekeeper.” AR 37. Later, the ALJ concluded that Plaintiff could

perform the functions of light, unskilled work as a “router,” a “checker,” or a “marker.” AR 1583.

       Plaintiff requested a review of the ALJ’s first HOD, but the Appeals Council denied

Plaintiff’s request for review. Plaintiff then filed a complaint in this Court in Civil Action No.

18-0148, and as previously noted, this Court remanded the case for the ALJ to reconsider a number

of issues, including inter alia, his calculation of Plaintiff’s time off work for medical and

professional visits; his assessment of Plaintiff’s daily activities and analysis of the frequency,

duration, intensity and severity of her disabling symptoms; and the weight he gave to Plaintiff’s

treating physicians.   On remand, the ALJ held another hearing, and he issued a second HOD,

dated October 16, 2020 (AR 1566-1584) denying again Plaintiff’s claim for disability benefits.

Thereafter, Plaintiff filed the complaint in this proceeding.

       II. Standard of Review

       Judicial review in Social Security disability cases is limited to courts determining whether

the Commissioner applied the correct standard and whether the Commissioner’s findings are



                                                  7
supported by substantial evidence. 42 U.S.C. § 405(g). The standard for substantial evidentiary

sufficiency “is not high” but instead is “more than a mere scintilla,” which means “such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal quotations omitted). The court may not substitute

its own judgment over that of the Commissioner. Chevalier v. Shalala, 874 F. Supp. 2, 3 (D.D.C.

1994) (citing Davis v. Heckler, 566 F. Supp. 1193, 1195 (D.D.C. 1983)). Generally, where “the

record before the agency does not support the agency action, if the agency has not considered all

relevant factors, or if the reviewing court simply cannot evaluate the challenged agency action on

the basis of the record before it, the proper course, except in rare circumstances, is to remand to

the agency for additional investigation or explanation.” Fla. Power & Light Co. v. Lorion, 470

U.S. 729, 744 (1985). Remand is appropriate in any case where an “ALJ could still find that

substantial evidence does not support a finding of disability.” Workman v. Colvin, 204 F. Supp.

3d 1, 5 (D.D.C. 2016).

       A remand solely for the award of disability benefits is an extraordinary remedy that is

appropriate if “the evidence on the record as a whole is clearly indicative of disability and

additional hearings would serve no purpose other than to delay the inevitable receipt of benefits[.]”

Espinosa v. Colvin, 963 F. Supp. 2d 25, 35-36 (D.D.C. 2013) (quoting Hawkins v. Massanari, No.

00-2102. 2002 WL 379898, at *4 (D.D.C. Mar. 8, 2002). When courts have granted an immediate

award of benefits, they have stated that “it would be virtually impossible for [the ALJ] to find

against [the] plaintiff upon remand.” Lockhard v. Apfel, 175 F. Supp. 2d 28, 34 (D.D.C. 2001);

see Perkins v. Berryhill, 379 F. Supp. 3d 1, 8 (D.D.C. 2019) (the standard for reversing a

Commissioner’s decision and ordering an immediate award of benefits presents a “high bar”).




                                                 8
       III. Plaintiff Challenges Defendant’s Failure to Proffer any Legal Argument

       Defendant asserts that where “the record as a whole is not clearly indicative of disability,

[then,] an immediate award of benefits would be improper,” Def.’s Contested Mot., ECF No. 17,

at 4 (citation omitted); see Amos v. Berryhill, No. 17-CV-01707, 2019 WL 4044277, at *9 (D.D.C.

June 3, 2019), R&R adopted, 2019 WL 3451313, at *9 n.8. (D.D.C. July 31, 2019) (“[T]he record

does not establish that Plaintiff is entitled to benefits. Rather, it is more appropriate to remand the

matter to the SSA to allow the ALJ [ ] the opportunity to evaluate the evidence he apparently

overlooked and ‘more fully explain his reasoning.’”)7 Defendant proffers no specific support for

its allegation that the record in this case does not indicate disability, even while conceding that the

ALJ failed to follow this Court’s instructions upon remand.8 Where the “Defendant no longer

maintains that the decision was supported by substantial evidence and was reached through a

proper application of existing law, [but instead] claims only that the evidence of record is not so

clear as to mandate the payment of benefits, . . . Defendant virtually concedes that even he cannot

support the ALJ’s decision.” Ademakinwa v. Astrue, 696 F. Supp. 2d 107, 112 (D.D.C. 2010)

(internal quotation marks omitted).

       Nor does Defendant proffer any substantive response to Plaintiff’s arguments. Plaintiff

asserts that “[m]eaningful, substantive response is required or the argument is waived.” Pl.’s

Reply, ECF No. 18, at 5; see, e.g., Petro Star, Inc. v. FERC, 835 F.3d 97, 103 (D.C. Cir. 2016)

(agency was required to offer meaningful response to Plaintiff’s arguments); Kenner v. Berryhill,



7
  Plaintiff indicates that two types of remands are possible pursuant to the fourth sentence of
Section 405(g), which authorizes a court to enter “a judgment affirming, modifying, or reversing
the decision of the Secretary, with or without remanding the cause for a rehearing.” Melkonyan
v. Sullivan, 501 U.S. 89, 98 (1991).
8
  Plaintiff proffers additionally that after the second HOD was issued on October 16, 2020, the
Appeals Council had the opportunity to address the defects of the decision but elected not to do
so.

                                                  9
316 F. Supp. 3d 530, 538-539 (D.D.C. 2018) (SSA “failed to respond to two of the arguments

addressed in detail by Plaintiff,” and thus, “this court has no alternative other than to find that

Defendant has conceded Plaintiff’s arguments”); Ademakinwa, 686 F. Supp 2d at 112 (finding a

remand unwarranted, in part because “Defendant has suggested no basis upon which an ALJ could

reach a finding favorable to Defendant regarding Plaintiff’s RFC, or the existence of jobs in

significant numbers in the national economy which she can perform”).

       This Court acknowledges that Defendant has not addressed the Plaintiff’s arguments but

instead, Defendant has elected to request that the Court once again remand this case to the ALJ for

further consideration of issues which the ALJ clearly ignored on the first remand. This Court

recognizes that while Defendant has not suffered any harm, Plaintiff has been without benefits for

almost ten years, and she indicates that she is “especially vulnerable to delay” because of her

medical conditions and the COVID epidemic. Def.’s Reply, ECF No. 18, at 7. However, because

the standard for an order of reversal involves a rather high bar, this Court prefers not to rely on

Plaintiff’s argument that Defendant has “implicitly concede[d] [P]laintiff’s argument.” Hawkins

v. Massanari, No. CIV. A. 00-2102, 2002 WL 379898, at *5 (D.D.C. Mar. 8, 2002). Instead, this

Court now turns to Plaintiff’s allegations that the ALJ’s alleged errors warrant reversal in this case

and a remand for calculation of benefits.

       IV. Plaintiff Challenges the Second HOD on Several Grounds

       Plaintiff contends that: (1) the ALJ’s HOD contains multiple factual inaccuracies; (2) the

ALJ failed to assess the frequency and duration of Plaintiff’s symptoms; and (3) the ALJ required

objective corroboration of subjective complaints and he failed to accord at least substantial weight

to treating physicians. Pl.’s Mem., ECF No. 15-1, at 17. Plaintiff asserts that an ALJ “must discuss

the frequency, duration, and severity of the claimant’s symptoms and treatment.” Id. at 15; see,



                                                 10
e.g., 20 C.F.R. § 404.1529(c)(3); Butler v. Barnhart, 353 F.3d 992, 999 (D.C. Cir. 2004)

(explaining that the “substantial evidence” standard requires review of the record to determine if

it substantiates “the story the agency’s decision would have it tell”); SSR 96-9p: Residual

Functional Capacity for Less Than a Full Range of Sedentary Work, 1996 WL 374185, at *6 (July

2, 1996)(mandating that “an accurate accounting of a claimant’s abilities, limitations, and

restrictions is necessary to determine the extent of erosion in the occupational base”).

       A. The ALJ Misstated Facts

       1. Plaintiff’s Testimony

        Plaintiff notes that the ALJ indicated that she could:

       help her children with their homework, wash dishes, perform gardening, grocery shop,
       shop online, play games with her children, walk for an hour, read for an hour, downhill ski,
       attend Spring Break in Costa Rica with her family, attend a play, lead her daughter’s Girl
       Scout troop meeting, attend a graduation ceremony, and vacation in Paris, France. . .
       [successfully pursue and complete extensive] writing, [go] downhill skiing at Seven
       Springs Resort in Pennsylvania (again), travel by train to New York, tak[e] a photography
       class, read[ ] 30 pages a day of Ernest Hemingway’s [] “The Paris Wife,” travel[ ] to
       Texas, work on a computer, travel[ ] to Tunisia in North Africa, draw[ ], attend[ ] a
       Capital’s [sic] hockey game at Verizon’s [sic] Center, view[ ] her daughter’s ballet recital
       via “Skype,” driv[e] to Annapolis, Maryland from her home in Washington, D.C., a route
       that requires her to drive on various interstate highways, and play[ ] ping pong. . .

AR 1571-1572. The ALJ noted further that “claimant was able to travel internationally without

any regard to her IV Saline infusions.” AR 1578.

       In contrast, Plaintiff asserts that:

       Since her disability onset in October 2012, Ms. Ruppert could do none of those things, or
       anything else without frequent rest periods [every] 10-60 minutes, frequent medical visits,
       and 2.5 to 4-hour saline IV infusions almost every afternoon, even when traveling. She
       testified she usually could perform activities only in the morning with breaks for rest (every
       10-60 minutes with rest for 15 minutes or longer). She never, as the ALJ inaccurately
       claimed, engaged in extensive writing, completed a photography class, AR 1617-1618, or
       worked on a computer or read from more than 10-30 minutes a day in the period at issue.
       She had to leave the hockey game he referenced. She collapsed while leaving, had to be
       carried out, and did not recover for days. AR 2160. She could not attend her daughter’s
       ballet recital in person - - and was unable to watch it on Skype. AR 1625. It was very rare


                                                 11
       that Ms. Ruppert, if she felt well, could walk even an hour in a day by taking it in 20-to-25
       minute segments. AR 1630. Her attempt at skiing (in 2019, after the period at issued)
       ended in disaster. [And furthermore,] . . . [the ALJ] had no evidence regarding her route
       [to Annapolis] or how often she drove herself. . . . In any event, Ms. Ruppert did not drive
       at all unless she was having a good week with no symptoms. She had periods of months,
       even years, when she did not drive at all. AR 1625-1635. [And, finally,] ALJ Emerson
       inaccurately assumed that Ms. Ruppert played competitive ping pong. AR 1582. (Dr.
       Jacobs recommended slow ping pong and short computer games as visual therapy.) ALJ
       Emerson grossly mischaracterized the evidence.

       Pl.’s Mem., ECF No. 15-1, at 18-19.

       This Court finds that the ALJ’s characterization of Plaintiff’s activities is inconsistent with

the record and/or it leaves out pertinent facts. For example, in addition to the contradictory

testimony highlighted by Plaintiff above, the Court notes additional inconsistencies between what

Plaintiff said and how the ALJ characterized it. Plaintiff testified that she never had her daughter’s

Girl Scout meeting in her home. AR 66. She didn’t have to help with homework because “[her

kids] d[id]n’t need [her] help.” AR 65. She “like[d] to be the one that makes breakfast” but ‘[t]hen

usually the kids w[ould] clean up the breakfast dishes or my husband [would]” while she “rest[ed]

for a little bit[.]” AR 63. Plaintiff testified that she was able to drive to her appointment with Dr.

Weiss in Annapolis “a handful of times[.]” AR 1613. Sometimes while driving, she had to “pull

over into a gas station and [ ] park and [ ] lay down the seat and [ ] rest[,]” and on two occasions,

she “left the car[.]” AR 1614.

       With regard to skiing, Plaintiff decided to set a goal for herself after her 81-year old father-

in-law had knee surgery and went down the slope. AT 1615. It was a “five minute slope,” and

she talked to her doctors and they put conditions on her, and in 2017, she was too weak to “get up

the practice slope and hold the poles.[.]” AR 1615. She tried again in 2019, and she was able to

do a couple of runs with rest (for about 20 minutes of activity) before she got tired and off balance

and realized that “it’s time to give up skiing.” AR 1616-1617.



                                                 12
       When traveling by plane, Plaintiff wore an eye mask and used white noise earphones during

takeoff. AR 1618. When Plaintiff traveled domestically to places where her family lives (Texas

and California), she had a “larger vitamin C beforehand so [she was] in good shape and she went

on the plane “with access” carrying a bag with her infusions in it. AR 1620. With international

travel such as Paris, she had a doctor friend who checked on her and access to a nurse and she had

needles and her saline there. Id. In Costa Rica, she did her infusions while sitting out by the pool

at the “bed and breakfast” lodging where she was staying. AR 1621. While in Costa Rica with

her family, Plaintiff “relaxed by the pool” while her “kids went to some trails,” and she noted that

she was able to “go bird watching.” AR 66. In Tunisia, where her husband went for a business

trip, they had a driver and “most of [her] time was [spent] in the hotel” as they were alerted to her

situation beforehand. AR 1621.      Accordingly, the Court finds that the ALJ misconstrued and

mischaracterized much of Plaintiff’s testimony with the effect that he made it appear that her daily

activities were more extensive and unlimited than they actually were.

       2. Dr. Weiss

       With regard to his analysis of Dr. Weiss, the ALJ made a series of misleading statements

and assumptions. For example, the ALJ indicated that there are minimal primary care records

[from Dr. Weiss] to document an ongoing treatment relationship with the Plaintiff. AR 1578. Dr.

Weiss was Plaintiff’s primary care physician, and he treated Plaintiff from approximately 2007

onward to at least 2016, developing her treatment plan for POTS and overseeing her treatment for

post-concussive syndrome. Plaintiff notes that “[t]here are hundreds of pages in the record from

Dr. Weiss and his practice, AR 409-52, 878-905, 1100-05, 1143-84, 1267-75, 3008-3398, 3444-

47.” Pl.’s Mem., ECF No. 15-1, at 18. Some of these medical records were highlighted in this

Court’s January 13, 2020 Memorandum Opinion, ECF No. 19, at 4-9, 11, 17. Despite the ALJ’s



                                                 13
misleading statements to the contrary, Dr. Weiss consistently opined that Plaintiff could not engage

in full-time work, and while he relied on Plaintiff’s subjective reports of her symptoms, he also

made clinical observations. AR 1079, 1086, 1088, 1093, 1095, 1154, 1173, 1268, 1269, 1406-09,

3154, 3157, 3231, 3252-56, 3330, 3445-47.

          Additionally, the ALJ’s allegation that Dr. Weiss “concedes that there is not a substantial

amount of objective evidence to support such substantial limitations (Exhibit 29F/3),” AR 1578,

is not accurate. “Dr. Weiss said nothing that even remotely suggested a paucity of supportive

evidence - - at that page or elsewhere.” Pl.’s Mem., ECF No. 15-1, at 21. Furthermore, the ALJ

challenged Dr. Weiss’s prescribing Plaintiff’s infusions for 2:30 p.m. daily for 2.5 hours, on

grounds that Dr. Weiss “did not provide a reason for not scheduling infusions outside of normal

work hours[.]” AR 1578. This totally ignores Plaintiff’s testimony about why the infusions were

scheduled for daytime as opposed to after work hours. See AR 1609-1613 (where Plaintiff

indicated that she needed to prepare for and have the infusions when she was alert, and

furthermore, if she tried to work for a few hours pre-infusion, the visual focus might trigger

migraines and dizziness, and after an hour or two of activity, she would become exhausted).9

          In summary, the ALJ’s summary of Plaintiff’s daily activities is not entirely consistent with

the record in the case and/or it leaves out some pertinent facts. Furthermore, the ALJ made

unsupported and misleading statements about Plaintiff’s treating physician, Dr. Weiss.

Accordingly, the Court finds that the ALJ’s misstatement of facts, which weighed into his ultimate

finding that Plaintiff was not disabled, is one ground for reversing the ALJ’s finding that Plaintiff

is not disabled.




9
    Plaintiff distinguished between her infusions for POTS pre-concussion and post-concussion.

                                                   14
       B. The ALJ Required Corroboration of Subjective Complaints

       Plaintiff asserts that the ALJ ignored the definition of “objective medical evidence” in 20

C.F.R. Section 404.1502(f) and (g) (emphasis added by Plaintiff):

       (f) Objective medical evidence means signs, laboratory findings, or both.
       (g) Signs means one or more anatomical, physiological, or psychological abnormalities
       that can be observed, apart from your statements (symptoms). Signs must be shown by
       medically acceptable clinical diagnostic techniques. Psychiatric signs are medically
       demonstrable phenomena that indicate specific psychological abnormalities, e.g.,
       abnormalities of behavior, mood, thought, memory, orientation, development, or
       perception, and must also be shown by observable facts that can be medically described
       and evaluated.

       Plaintiff points to two quotes that the ALJ included in his HOD: (1) “The claimant had

other medically determinable impairments [post-concussion syndrome] but a review of the

objective medical evidence supports that they were not severe because they did not more than

minimally restrict the ability to perform basic work activity for the requisite duration[;]” and (2)

“The objective medical evidence supports functional limitations arising from the claimant’s

physical impairments but not to the degree alleged by her.” Pl.’s Mem., ECF No. 15-1, at 25

(citing AR 1569-1570).

       Plaintiff argues that because she had already established medically determinable

impairments, the ALJ “could not reject the severity of her associated symptoms solely on the basis

of ‘objective medical evidence.’” Id.; see Arakas v. Commissioner, Social Security Administration

983 F.3d 83, 95-96 (4th Cir. 2020) (rejecting the improper insistence on “objective”

corroboration), at 97 (discussing the medical condition of fibromyalgia and citing cases from

various circuits illustrating that “ALJs may not discredit a claimant’s subjective complaints , , ,

based on a lack of objective evidence substantiating them”). Moreover, in the instant case, there

was “objective medical evidence” as Plaintiff’s physicians conducted tests and observed her

fatigue, poor attention span, confusion, inability to sustain activities such as reading, dizziness,


                                                15
and other symptoms. The medical records of Plaintiff’s treating physicians, which are discussed

in detail in this Court’s January 13, 2020 Memorandum Opinion (Civil Action No. 18-0148) and

incorporated by reference herein, are consistent with regard to Plaintiff’s symptoms stemming

from her POTS and post-concussive syndrome – symptoms which were reported by Plaintiff, and

tested and treated by her physicians and therapists. The outlier in terms of medical analysis appears

to be Dr. Myerson, who conducted an independent medical examination and identified no specific

physical functional impairments. Nor did he find Plaintiff’s medical diagnoses supported by the

records or his examination.     January 13, 2020 Memorandum Opinion, ECF No. 19, at 9.

Nevertheless, the ALJ gave modest weight to Dr. Myerson’s opinion, the same weight he accorded

to many of Plaintiff’s treating physicians, some of whom treated her for years, although notably,

the ALJ cherry-picked portions of some of their medical opinions that aligned more closely with

his opinion, and he gave those portions more substantial weight. See AR 1578, 1580.10

       Plaintiff asserts further that the ALJ “misinterpret[ed] ‘objective evidence’ in the context

of medical opinions.” Pl.’s Mem., ECF No. 15-1, at 26. By way of an example [Plaintiff provides

several examples, see id. at 26-30], the ALJ found that there were some inconsistencies in Dr.

Clark’s [neuropsychologist] opinions; he noted that her objective findings of the Plaintiff were

mostly normal, and further, that her opinion arose from Plaintiff’s subjective statements. AR 1577.

The ALJ stated also that there was no evidence of emergency or inpatient treatment.               Id.

Accordingly, the ALJ gave modest weight to the opinions of Dr. Clark. Id. In her Memorandum,

ECF 15-1, at 26-27, Plaintiff highlights some of Dr. Clark’s findings:



10
  Furthermore, the ALJ gave substantial weight to an opinion proffered by Dr. Ward, a pain
management physician. AR 1580 (referencing Ex. 57F). The undersigned finds no mention of a
Dr. Ward in this exhibit, and in fact, the medical treatments noted in Ex. 57F are largely consistent
with Plaintiff’s medical conditions.


                                                 16
       Dr. Clark opined in October 2014 that Ms. Ruppert, with a serious Global Assessment of
       Functioning Score of 50, was unable to work currently as her “physical status” needed to
       improve, AR 1096-1098. In 2015, Dr. Clark opined that Ms. Ruppert had a current history
       of one or more year’s inability to function outside a highly supportive living arrangement,
       with an indication of continued need for the same, due to mood disturbance, emotional
       liability, and impairment of impulse control, due to an organic mental disorder. AR 1185-
       1187. The doctor relied on clinical testing positive for concussion and neuropsychological
       test results establishing many processing speed and memory deficits more than three
       standard deviations below the mean, AR 382-382, 712. Dr. Clark observed Ms. Ruppert
       to be emotionally labile and stressed during a September 2014 consultation. AR 1008. In
       other therapy sessions, the doctor observed cognitive distortions, significant difficulty in
       developing strategies to accept and deal with her situation and in using emotional
       regulation skills, and difficulties standing and walking. AR 1013-1014, 1019, 1023.

       Plaintiff asserts that the ALJ failed to identify the mostly “normal findings” he referenced

and furthermore, that a “lack of emergency or inpatient treatment and the demonstration of good

behavior in a professional setting . . . does not disprove serious symptoms (such as poor memory,

poor processing speed, depression, or episodes of rage, confusion, fatigue) and no ability to

function outside a highly structured setting.” Pl.’s Mem., ECF No. 15-1, at 27. Moreover, it is

unclear why the ALJ believed that a neuropsychologist “could not take clinical observations and

patient complaints into account.” Id.

       Plaintiff proffers another example of the ALJ’s misinterpretation of objective evidence,

which involves Dr. Carr, Plaintiff’s physical therapist. The ALJ found that Dr. Carr was an

“[un]acceptable medical source,” AR 1579, despite the fact that she is a “Doctor of Physical

Therapy and Board Certified Orthopaedic Clinical Specialist.” Pl.’s Mem., ECF No. 15-1, at 28.

The ALJ gave her opinion modest weight, noting that “[w]hile physical therapy records detail the

claimant’s numerous subjective symptoms, they do not show any objective abnormalities with

transferring from supine to sitting or sitting to standing.” AR 1579. Plaintiff challenges this

statement as “factually inaccurate” because “Ms. Ruppert demonstrated tachycardia on transfers,

AR 1359, and furthermore, the ALJ’s statement ignores that Dr. Carr worked with Plaintiff “on



                                                17
reading, walking, balance, using her head, neck and shoulders.” Pl.’s Mem., ECF No. 15-1, at 28.

The ALJ does not mention that Dr. Carr tested and opined on Plaintiff’s single-leg balancing and

her ability to read for a period of time, and twice opined that Plaintiff could not perform “prolonged

activity tasks” or “walk for an hour a few times a week without increased fatigue the following

day.” AR 1358-1359. Instead, the ALJ again cherry-picked certain allegations (taken out of

context) that support his ultimate finding that Plaintiff is not disabled.

       Considering the examples cited by Plaintiff, first, the Court finds that the ALJ misapplied

the definition of “objective medical evidence” to require hard data type corroboration of Plaintiff’s

subjective complaints. Second, while the ALJ asserted that certain physicians relied too heavily

on Plaintiff’s subjective complaints, a review of the record indicates that there is a significant

amount of objective medical evidence in this case, much of which was not discussed by the ALJ,

although whether that was done purposefully or not is unclear. Moreover, the ALJ ignored the

consistency between the opinions of Plaintiff’s physicians who treated Plaintiff on a regular basis

over a period of years, particularly when he assigned weight to their opinions. The “ALJ’s failure

to consider uncontradicted, probative evidence that goes to the very heart of the case before him

dooms his opinion [because] [i]f there is one fundamental principle guiding judicial review of an

AL[J’s] decision in a Social Security case, it is that the AL[J] may not ignore evidence inconsistent

with his opinion without explanation.” Hawkins v. Massanari, 2002 WL 379898, at *6 (citing

Martin, 118 F. Supp. 2d at 15). The Court finds that these errors by the ALJ constitute error that

warrants reversal.

       C. The ALJ Failed to Assess the Frequency and Duration of Plaintiff’s Symptoms
       and Her Time Off Work

       An ALJ must discuss the frequency, duration, and severity of the claimant’s symptoms and

treatment. See, e.g., 20 C.F.R. § 404.1529(c)(3); SSR 16-3p: Evaluation of Symptoms in Disability


                                                  18
Claims, 2017 WL 5180304, at *7 (Oct. 25, 2017); SSR 96-8p: Assessing Residual Functional

Capacity in Initial Claims, 1996 WL 374184, at *5 (July 2, 1996) (directing the ALJ to base his

decision on the “effects of treatment, including limitations or restrictions by the mechanics of

treatment (e.g. frequency of treatment, duration, disruption to routine, side effects of medication),

. . .”) This Court ordered the ALJ, on remand, “to consider the calculation of Ms. Ruppert’s time

off work for documented medical and professional visits . . . [but] [h]e didn’t.” Pl.’s Mem., ECF

No. 15-1, at 18. Plaintiff explains that the ALJ refused to apply a “productivity loss limitation”

[calculation of Plaintiff’s time off work] because she had “travel[ed] internationally,” AR 1578.

Furthermore, the ALJ stated that:

       The undersigned has not included any off task or absenteeism limitations because although
       [Ms. Ruppert] had temporary periods of hospitalization or inpatient treatment, they did not
       reflect her long-term functioning over the period at issue . . . She testified that she could
       not do her infusions before normal working hours because of her symptoms but again, her
       medical records do not support her testimony.

AR 1579.

       This Court notes that while Plaintiff was able to establish a workaround with her infusions

when she worked at Booz Allen – i.e., she could have a nurse administer the infusion through her

port, while she was in the office with her feet up and the door closed, and she was provided

additional time off and a more flexible (80%) work schedule, AR 71 – the ALJ seems to refuse to

acknowledge that this is not the case with other employers. See AR 1635 (where the vocational

expert testified that an employer would tolerate no more than one day off per month and 10% off-

task behavior); AR 76 (where the vocational expert testified that an individual would typically not

be able to do an IV infusion at work and an employee who needed to miss a day per week for

infusions would be unemployable).




                                                 19
       Furthermore, while the ALJ rejected Plaintiff’s need for rest breaks when he asserted that

there was “no mention of [Plaintiff] needing rest breaks or an assistive device to perform the degree

of walking reported by her,” AR 1575, Ms. Ruppert’s need for frequent rest was well-documented

in the medical records. AR 386-88. Her METS testing [a fitness test] had to be stopped and

cognitive testing broken up due to overwhelming fatigue. AR 378, 460. Dr. Hertzfeld placed her

on brain rest. AR 324, 330. Drs. Clark and Jacobs observed fatigue on multiple occasions. AR

378-379, 384-386, 3420, 3454, 3462, 3464-3466. Dr. Weiss had a room set aside in his office so

that she could rest upon coming in and before going home. AR 3445. Plaintiff’s loss of focus and

difficulties walking or standing were noted in the records. AR 3445. Drs. Clark and Weiss

observed that she was fatigued and they instructed her to pace herself and rest frequently. AR 378-

379. 382, 384-385, 387, 3157.11

       Plaintiff argues further that the time off work needed for her medical visits would have

precluded regular and continuous full-time employment, pointing to 2013 when she was

“intermittently absent . . . for the equivalent of a month and a half solely for professional

treatment,” and 2014, when she had “approximately 88 such professional visits – totaling at least

176 hours (more than a month of absences).” Pl.’s Mem., ECF No. 15-1, at 37-38.

       This Court finds that the ALJ failed to weigh Plaintiff’s time off-task that would be required

for Plaintiff’s medical treatment (and visits), which would render her unemployable. This Court

finds that Defendant has provided no explanation for the ALJ’s failure to address the calculation

of Plaintiff’s time off work and the resultant effect on Plaintiff’s ability to work, despite the




11
  Plaintiff indicates that the rehabilitation consultant “determined Ms. Ruppert could not sustain
employment, as she could only ‘perform tasks 4-5 hours per day with 2-3 breaks of 5-10 minutes
but on bad days, she could do 30 minutes of simple activity followed by a 60-minute break,’”
Pl.’s Mem., ECF No. 14-1, at 34 (refencing AR 1579).

                                                 20
evidence in the record that Plaintiff required Saline IV infusions and other medical treatment on a

regular basis, and that she required frequent rest breaks. A finding of disability is warranted due

to uncontradicted evidence of Plaintiff’s inability to work full-time, i.e., on “a regular and

continuing basis, eight hours a day, for 5 days a week, or an equivalent work schedule.” See SSR

96-8p: Assessing Residual Functional Capacity in Initial Claims, 1996 WL 374184, at *1, 7 (July

2, 1996).12 Remanding this case to the ALJ – to have him do what he was already ordered to do

but blatantly refused to do – makes no sense to this Court, particularly in light of the long delay

suffered by Plaintiff [whose disability commenced in 2012] and the resulting prejudice to her. A

court may issue an order granting benefits without remand where, as here, the “evidence on the

record as a whole is clearly indicative of disability and additional hearings would serve no purpose

other than to delay the inevitable receipt of benefits[.]” Hawkins v. Massanari, 2002 WL 379898,

at *6 (quoting Johnson v. Callahan, 968 F. Supp. 449, 465 (N.D. Iowa 1997)). “[C]onditions

supporting a reversal are present here [as] Plaintiff . . . has been entangled in the disability system

for at least five years . . . [and] [i]n addition, the administrative record has been fully developed

and new facts would not be explored on remand.” Ademakinwa v. Astrue, 696 F. Supp. 2d 107,

112 (D.D.C. 2010) (internal quotation marks and citation omitted). Accordingly, Plaintiff’s

Motion for Judgment of Reversal shall be granted and this case will be remanded to the

Commissioner for calculation and payment of benefits.

                                               _______________/s/_________________
                                               COLLEEN KOLLAR-KOTELLY
                                               UNITED STATES DISTRICT JUDGE


12
  In the instant case, as explained in detail herein, the ALJ’s reversible errors include: (1)
misconstruing facts that are relevant to Plaintiff’s physical abilities and daily activities and
relevant to Plaintiff’s relationship with her treating physician (internist); (2) incorrectly applying
the standard relating to objective evidence and then ignoring much of the objective evidence in
the records; and (3) failing to calculate Plaintiff’s time off work due to need for frequent rest,
medical treatment and medical visits.

                                                  21